DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to the amendment, filed 2/4/2021.  Claims 3-5 have been canceled.  Claims 12-15 have been newly added.  Claims 1, 2, & 6-15 are pending. 

Information Disclosure Statement
	Acknowledgement is made to the information disclosure statement (IDS) submitted on 1/27/2021.  The information disclosure statement is being considered by the examiner. 

Allowable Subject Matter
Claims 1, 2, & 6-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest a code processing device processing a color code constituted of a color defined as RGB, the code processing device comprising a code receiving unit receiving the color code from a recognition requesting terminal, and a code recognizing unit extracting at least one RGB code corresponding to each color constituting the color code and recognizing identification information corresponding to the at least one RGB code using a code database storing identification information according to RGB codes, and wherein the code database includes at least one of a position information database in which a position and an RGB code match each other, a time information database in which a time and an RGB code match each other, and a user information database in which user information entered by an issuance requesting terminal and an RGB code match each other, wherein the code recognizing unit, where the color code matches different types of information depending on the shape of the color code, determines a database to use for recognizing the color code according to the shape, wherein the code recognizing unit splits the color code into a plurality of regions according to a preset reference and discovers identification information matched with a plurality of RGB codes extracted from the regions in the code database, and where a plurality of pieces of identification information are matched with the color code, the color code is recognized, with the type of code database where the identification information is to be discovered, varied depending on the region where the RGB code is extracted, when taken in combination with the remaining claim limitations as recited in independent claim 1.
Independent claim 12 is directed to the same subject matter and recites similar claim limitations as independent claim 1 and therefore is allowable for at least the same reasons.
Dependent claims 2, 6-11, & 13-15 are allowable by virtue of their dependencies. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULTEP SAVUSDIPHOL whose telephone number is (571)270-1301. The examiner can normally be reached on M-F,7-3 EST. If the examiner cannot be reached by telephone, he can be reached through the following email address: paultep.savusdiphol@uspto.gov 
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571) 272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/PAULTEP SAVUSDIPHOL/Primary Examiner, Art Unit 2876